DETAILED ACTION
Claims 2 and 13 are canceled.  Claims 21 and 22 are new.  Claims 1 and 12 are currently amended.  A complete action on the merits of pending claims 1-22 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Rejections - 35 USC § 102
Claims 1, 3-6, 8, 10, 12, 14-16, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunning et al. US 20080281310 (Dunning).
Regarding claims 1 and 12, Dunning teaches an energy source for delivering energy to a patient's body (Fig. 1 electrosurgical generator 20); one or more energy delivery devices electrically coupled to the energy source (Fig. 1 electrosurgical instrument 2); and, a dispersive return pad electrically coupled to the energy source (Fig. 1 return electrode 6), the dispersive return pad comprising: a skin material adapted to be worn on a patient's skin (Fig. 5 adhesive material 39); a conductive material positioned adjacent to the skin material (Fig. 5 layer 72); a non-conductive material surrounding the conductive material (pars. [0037] and [0039]); and, a phase-change material completely surrounding a side edge of the conductive material (Fig. 5 layer 70), the phase-change material being configured to undergo a phase transition at a target temperature range corresponding to a non-damaging hyperthermic temperature range 
Regarding claims 3-5, 14, and 15, Dunning teaches wherein the phase-change material undergoes the phase transition within an ISO IEC 60601 maximum allowable temperature rise of six (6) degrees Celsius (ºC) and wherein the target temperature range of the phase transition ranges from about 40 degrees Celsius (ºC) to about 42ºC (par. [0039]).
Regarding claims 6 and 16, Dunning teaches wherein the phase-change material covers a surface of the conductive material opposite the skin material (Fig. 5).
Regarding claims 8 and 18, Dunning teaches wherein the skin material further comprises one or more insulation layers, and wherein, when in contact with the patient's skin (par. [0037]), the skin material equilibrates to a core body temperature of about 37ºC due to the one or more insulation layers (par. [0037] this is the second law of thermodynamics heat flows between objects until equilibrium).
Regarding claim 10, Dunning teaches wherein the phase-change material comprises at least one of paraffin wax, non-paraffin organics, hydrated salts, or one or more metallic materials (par. [0039]).
Regarding claims 21 and 22, Dunning teaches wherein the phase-change material completely surrounds solely the side edge of the conductive material (Fig. 5).
Claim Rejections - 35 USC § 103
Claims 7, 9, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunning in view of Young US 20090112202 (Young).  Dunning teaches the limitations of claims 1 and 12 above.
Regarding claims 7 and 17, Dunning does not specifically teach wherein the phase-change material further comprises a heat-activated color changing film or pigment incorporated therein that provides a visual indicator of the phase transition.
Young, in an analogous dispersive return pad, teaches two different thermochromatic indicators that are in leucodye 32 (par. [0050]).  The color change allows for a visual indication of temperature (par. [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning to have a color changing indicator in the phase changing material, as in Young, so the user can visually see the temperature change (Young par. [0039]).
Regarding claims 9 and 19, Dunning does not explicitly teach wherein the RF ablation procedure has a maximum duration period of less than three (3) minutes so as to minimize an amount of the phase-change material and mitigate any rising temperature within the duration period.
Young, in an analogous dispersive return pad, teaches an ablation procedure that lasts for two minutes after the predetermined temperature is reached (par. [0067]).  This is to prevent burning of tissue if the temperature is too high and the electrode is adhered to tissue (par. [0042]).

Regarding claims 11 and 20, Dunning teaches wherein the phase-change material of the dispersive return pad is at least one of paraffin wax, non-paraffin organics, hydrated salts, or one or more metallic materials (par. [0039]). 
Dunning does not explicitly teach wherein the conductive material is a metallic film at least partially covered with an electrically- conductive gel material.
Young, in an analogous dispersive return pad, teaches where there is a conductive gel on the conducive plate.  The gel helps with dispersing the currents to the conductive plate (par. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the electrode of Dunning to have the conductive gel on the conductive layer, as in Young, so better current dispersion can be achieved (Young par. [0036]).
Response to Arguments
Applicant's arguments filed 7/16/21 have been fully considered but they are not persuasive.  It is noted that in the previous office action the examiner took a more narrow interpretation of “side edge” then that which is now presently claimed.  The addition of claims 21 and 22 recite solely the side edge being covered by the phase-changing material.  Previously, the examiner believed side edge meant a corner, as seen in Fig. 6, not simply a side.  To further add clarification on the rejection above, the .  
The arguments regarding the combination of two different embodiments of Dunning are moot based on the broader claim interpretation.  
The applicant argues that the examiner did not point out a non-conductive material, rather the examiner pointed to an adhesive material and the phase-changing material.  The examiner did point to these two layers to rely on the non-conductive material.  The claims have not set forth any differentiation why these layer are not able to read on this limitation.  The applicant has only claimed a material not an actual structure of the material; for example, a layer that is different from an adhesive layer and a phase-changing layer.  Claiming different characteristics do not necessarily mean different structures.  For instance, a piece of metal can be both conductive and a magnet.  Similarly as seen in par. [0037] there is an adhesive that is a dielectric.  Therefore, the applicant’s arguments are not persuasive.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794